DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is the Preliminary Amendment filed on 05/11/2021.
Claims 1-20 are canceled.
Claims 21-40 are pending.
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 10/19/2021 and 08/24/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11039279.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. 11039279 with obvious wording variations.
Instant Application
U.S. 11039279
21. (New) A system for a media service at a vehicle during driving sessions, the system comprising: 


a vehicle monitor device disposed within the vehicle and configured to implement at least a part of a drive tracking service, the vehicle monitor device configured to collect data representing vehicle operation; and 




a mobile device configured to: track a first status of the drive tracking service; track a second status of the mobile device; 








automatically synchronize a media service with the first status of the vehicle monitor device and the second status of the mobile device, including: transmit a message to a server to activate the media service to provide media content in a manner receivable by a user in the vehicle when each condition of a set of conditions is true, wherein the set of conditions includes: (1) a first condition that is true when the first status indicates the drive tracking service is active and that is otherwise false, and (2) a second condition that is true when the second status indicates the mobile device is in a do-not-disturb ("DND") mode and that is otherwise false; and 
transmit a message to the server to deactivate the media service to stop providing the media content when any one condition of the set of conditions is not true.
1. A system for automatically triggering delivery of multimedia at a vehicle during driving sessions to incentivize both safe vehicle operation and tracking of the vehicle operation, the system comprising: 
a vehicle monitor device disposed within a vehicle and configured to be implemented as part of a drive tracking service, wherein when the drive tracking service is active, the vehicle monitor device is configured to: (i) collect data representing vehicle operation; and (ii) transmit the data to a server configured to determine a risk level by analyzing the data; and 
a mobile device configured to: (i) detect the presence of a user at the vehicle by detecting either a first communication connection between the mobile device and the vehicle monitor device or a second communication link between the mobile device and an on-board computer of the vehicle; (ii) respond to detecting the presence of the user by: (a) tracking a first status of the drive tracking service, and (b) tracking a second status of the mobile device; (iii) 
automatically synchronize a media service with the first status of the vehicle monitor device and the second status of the mobile device, including: (a) automatically transmit a message to a server to activate the media service to provide media content in a manner receivable by the user when a set of conditions is true, wherein the set of conditions includes: (1) a first condition that is true when the first status indicates the drive tracking service is active and that is otherwise false, and (2) a second condition that is true when the second status indicates the mobile device is in a do-not-disturb (“DND”) mode and that is otherwise false; 
(b) automatically deactivate the media service to stop providing the media content when any one of the set of conditions is not true.

	     Both sets of claims features of the instant application (claims 2-20) and U.S. 11039279 (claims 2-20) can be compared by using the table as shown above.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowed:
The closest references are found:
For claims 21, 28 and 35, Boule et al. (U.S. 20180338033) disclose the method may also include activating the do-not-disturb mode on the electronic device when any one of the following is true: new short range data is determined to be available from the short range communications circuitry that is indicative of the electronic device being communicatively coupled to a computer of a vehicle; Tu et al. (U.S. 20150050923) disclose sensors of a mobile device can be used to determine when the user is in a vehicle that is driving. The same or different sensors can be used to identify a disturbance (e.g., loss of communication connection from mobile device to a car computer); Bhambhain et al. (U.S. 11019553) disclose the communications rule specifies a condition to change the type of communications session to a second type that necessitates a user action at the recipient device to establish a communications session (e.g., if the recipient device is in a vehicle and the vehicle is in motion but at a speed lower than a speed threshold, convert a Drop In to a Call). If the contextual data indicates that this condition is satisfied, the communications session may be changed to the second type; Schweinfurth et al. (U.S. 10531245) disclose the operator of mobile delivery vehicle 118 may receive on an electronic device a notification of a delivery event and the operator may agree to complete the delivery event. Delivery service server 120 may receive updates of the delivery status state from the electronic device of the operator of mobile delivery vehicle 118 via network(s) 104; and Tabata et al. (U.S. 20200380806) disclose it is also possible to determine that the vehicle is in a parking state, by any trigger such as user's operation. From when the engine is started to when the engine is stopped, in other words, while the vehicle is operated and not in the parking state, the vehicle recording device 10 continuously records video images, or performs what is called loop recording, and detects an event.  However, none of the prior art, taken in combination or alone, disclose to transmit a message to a server to activate the media service to provide media content in a manner receivable by a user in the vehicle when each condition of a set of conditions is true, wherein the set of conditions includes: (1) a first condition that is true when the first status indicates the drive tracking service is active and that is otherwise false, and (2) a second condition that is true when the second status indicates the mobile device is in a do-not-disturb ("DND") mode and that is otherwise false; and transmit a message to the server to deactivate the media service to stop providing the media content when any one condition of the set of conditions is not true.
For claims 22-27, 29-34 and 36-40, the claims are dependent on claims 21, 28 and 35.  Therefore, the claims are also allowed.  However, claims 21-40 wouldn't be allowable if the ground of nonstatutory double patenting is not overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  09/12/2022